—Judgments, Supreme Court, Bronx County (George Covington, J.), rendered July 20, 1995, convicting defendant, upon his pleas of guilty, of the crimes of criminal possession of a weapon in the third degree (two counts), and sentencing him, as a second felony offender, to consecutive terms of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motions were properly denied in both cases. Although the hearing court failed to make findings of fact, as is the proper practice (CPL 710.60 [6]), this Court’s examination of the record (People v Denti, 44 AD2d 44, 47) reveals that in each of these unconnected cases involving officers from different commands, defendant was a passenger in a livery cab that was stopped after the police observed an actual traffic infraction. In each case, the police, observing from a lawful vantage point, noticed a handgun in open view. We reject defendant’s contentions that the officers’ testimony was incredible or patently tailored to overcome constitutional objections since there was nothing inherently incredible in the officers’ versions of the incidents (see, People v Gonzalez, 224 AD2d 322). Furthermore, there was no indication that the traffic stops were merely pretextual in nature. Concur — Williams, J. P., Tom, Mazzarelli and Andrias, JJ.